      Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 1 of 27




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ADAM STRAYHORN,                )
                               )
     Plaintiff,                )
                               )
     v.                        )             Civil Action
                               )             File No. 1:18-CV-01391-WMR
UNIBLOC-PUMP, INC., a Georgia  )
Corporation, HARRY SODERSTROM, )
and BHAVESH PATEL,             )
                               )
     Defendants.               )

                MEMORANDUM IN SUPPORT OF
         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      COME NOW Defendants Unibloc-Pump, Inc. Harry Soderstrom, and

Bhavesh Patel and file this their Memorandum in Support of Defendants’ Motion

for Summary Judgment, showing the Court the following:

                               INTRODUCTION

      Plaintiff Adam Strayhorn (“Strayhorn”) asserts claims against his former

employer, Unibloc-Pump Inc. (“Unibloc-Pump”) under the Fair Labor Standards

Act (“FLSA”) for failure to pay for all hours worked and for overtime. See

Complaint [Doc. 1], Counts I & II. The dispositive legal question is whether




                                       1
      Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 2 of 27




Strayhorn was an exempt employee during the timeframe in issue – March, 2016 to

December, 2017.1 If exempt under the FLSA, Strayhorn cannot recover.

      Unibloc-Pump, Inc. (“Unibloc-Pump”) is a manufacturer of stainless-steel

displacement pumps and valves with a focus on pharmaceutical, food, and

beverage applications. Strayhorn was employed from November, 2014 until

December 18, 2017. He began as a “Pump Builder” (a/k/a pump technician or

“pump tech”) and was paid on an hourly basis. Strayhorn was promoted to

Production Supervisor, a salaried and exempt position, in March, 2016 after

conversations over a period of time occurred between Strayhorn, Bhavesh Patel

(the Operations Manager), and the owners of the company. Strayhorn had

expressed an interest in the position and chose to accept it when offered. On

December 7, 2017, Strayhorn resigned, by letter, from his position as Production

Supervisor, noting that he had accepted a position as “Production Manager in

different field.” This litigation followed.

      The evidence of record overwhelmingly establishes that Strayhorn was an

exempt employee during the relevant period and Plaintiff cannot support his claims




      1
       See Plaintiff’s Initial Disclosures [Doc. 15], ¶ 1: “The issues to be decided
are whether Defendant can prove by clear and convincing evidence that Plaintiff
was exempt from the overtime provisions of the FLSA.”

                                         2
      Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 3 of 27




with evidence that is significantly probative in refuting the facts that establish

Defendants’ entitlement to summary judgment.

                     SUMMARY JUDGMENT STANDARD

      “Summary judgment is appropriate where the pleadings and supporting

materials establish that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a). The nonmovant must show

specific facts to support that there is a genuine dispute. Celotex at 323-34. The

nonmovant’s evidence must be significantly probative to support the claims.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “If the [nonmovant’s]

evidence is merely colorable, or is not significantly probative, summary judgment

may be granted.” Id. at 249-50.

              ARGUMENT AND CITATIONS OF AUTHORITY

      I. Plaintiff was an Exempt Employee and Not Entitled to Overtime
         Compensation

      Under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., an

employer must compensate a non-exempt employee who works more than forty

hours a week at one and one-half times his regular rate. 29 U.S.C. § 207(a)(1). Any

worker who is employed as a “bona fide executive”, however, is considered to be

exempt from the overtime requirements. 29 U.S.C. § 213(a)(1). “The question of

                                          3
      Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 4 of 27




whether Plaintiff falls within the executive employee exemption is a question of

law for the Court.” Martin v. S. Premier Contractors, Inc., 2013 WL 822635, at *6

(N.D. Ga. Mar. 6, 2013).

      In this case, Plaintiff alleges entitlement to overtime from March 1, 2016

until December, 2017 - the period within which Plaintiff served as Production

Supervisor. Complaint, ¶¶ 20-23 [Doc. 1]. The following will show that Plaintiff

was an exempt employee for the relevant timeframe.

      According to U.S. Department of Labor regulations interpreting the

applicable exemption in effect during the period for which Plaintiff claims

overtime, bona fide executive employees are those (A) who are compensated on a

salary basis above a certain amount; (B) whose primary duty is the management of

the enterprise or a customarily recognized department or subdivision; (C) who

customarily and regularly direct the work of two or more other employees; and (D)

who have the authority to hire or fire other employees or whose suggestions and

recommendations as to the hiring, firing, or change in status of other employees are

given particular weight. 29 C.F.R. § 541.100(a).

            A.     Strayhorn’s Salary Met the Minimum Threshold

      To satisfy the first prong of the executive exemption test, an employee must

be compensated on a salary of not less than $455 per week. 29 C.F.R. §


                                        4
      Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 5 of 27




541.100(a)(1).2 It is undisputed that after he became Production Supervisor in late

February, 2016, Strayhorn began earning an annual base salary of $45,000. (Ex. 1,

p. 2; Strayhorn Depo. 172/6-8). One month later, Strayhorn’s base salary was

raised to 50,000 (as of April, 2016); then raised to $58,000 (as of January, 2017);

and to $60,000 (as of April, 2017). (Ex. 1, pp. 1-2).3 Strayhorn’s salary during the

contested period clearly satisfies the first prong of the exemption.

             B.     Strayhorn’s Primary Duty was Management of a
                    Department
      Under the DOL regulations implementing the FLSA, “management”

generally includes activities such as:

      interviewing, selecting, and training of employees; setting and
      adjusting their rates of pay and hours of work; directing the work of
      employees; maintaining production or sales records for use in

      2
          The “salary test” presently requires workers to make at least $455 per
week (equating to $23,660 annually) on an annual basis to be exempt from
overtime. On May 23, 2016, the Department of Labor instituted a New Rule
revising 29 C.F.R. Part 541. The New Rule purports to double the minimum salary
level for employees under the executive exemption. The New Rule would have
taken effect on December 1, 2016, but its effectuation was enjoined nationwide by
the United States District Court for the Eastern District of Texas, which declared
the New Rule invalid. See Mobley v. Shoe Show, Inc., 2018 WL 6357499,
Footnote 8 (S.D. Ga. Sept. 24, 2018), citing Nevada v. United States Dep't of
Labor, 2017 WL 3837230, at *1 (E.D. Tex. Aug. 31, 2017). See also Buford v.
Superior Energy Servs., LLC, 2018 WL 2465469, at *9 n.2 (E.D. Ark. June 1,
2018) (applying regulations in effect prior to injunction).
       3
          Exhibit 1 filed herewith, contains accurate information regarding
Strayhorn’s hourly and base salary pay history at Unibloc-Pump. (Strayhorn Depo.
169/13-14; 170/20 – 172/17).

                                         5
      Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 6 of 27




      supervision or control; appraising employees' productivity and
      efficiency for the purpose of recommending promotions or other
      changes in status; handling employee complaints and grievances;
      disciplining employees; planning the work; determining the
      techniques to be used; apportioning the work among the employees;
      determining the type of materials, supplies, machinery, equipment or
      tools to be used or merchandise to be bought, stocked and sold;
      controlling the flow and distribution of materials or merchandise and
      supplies; providing for the safety and security of the employees or the
      property; planning and controlling the budget; and monitoring or
      implementing legal compliance measures.

29 C.F.R. § 541.102.

      “Primary duty” is addressed in the DOL’s regulations as follows:

      The term “primary duty” means the principal, main, major or most
      important duty that the employee performs. Determination of an
      employee's primary duty must be based on all the facts in a particular
      case, with the major emphasis on the character of the employee's job
      as a whole. Factors to consider when determining the primary duty of
      an employee include, but are not limited to, [1] the relative
      importance of the exempt duties as compared with other types of
      duties; [2] the amount of time spent performing exempt work; [3] the
      employee's relative freedom from direct supervision; and [4] the
      relationship between the employee's salary and the wages paid to
      other employees for the kind of nonexempt work performed by the
      employee.

Langston v. Lookout Mountain Cmty. Servs., 2017 WL 6612866, at *10–11 (N.D.

2017)4, citing 29 C.F.R. § 541.700(a).




4
 report and recommendation adopted at 2017 WL 6619236 (N.D. Ga. Nov. 13,
2017).

                                         6
      Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 7 of 27




      The Eleventh Circuit has rejected a “categorical approach” to deciding

whether an employee is an exempt executive. Chin Hui Hood v. JeJe Enterprises,

Inc., 207 F. Supp. 3d 1363, 1373 (N.D. Ga. 2016). Instead, the Eleventh Circuit

recognizes that the primary duty inquiry is “necessarily fact-intensive,” consistent

with the DOL regulation, which provides that the “[d]etermination of an

employee's primary duty must be based on all the facts in a particular case, with

the major emphasis on the character of the employee's job as a whole.” Id., citing

29 C.F.R. § 541.700(a).

                   (1) Management

      In the case at bar, the record demonstrates that Strayhorn engaged in

numerous and significant management activities, as contemplated by 29 C.F.R. §

541.102:

                   • Interviewing, selecting, and training employees

      Once he became Production Supervisor, Strayhorn routinely participated in

interviews of prospective employees and Pump Techs were not hired without

Strayhorn’s input. (Strayhorn Depo. 152/21-24; 153/6-9; 253/11-13; 256/2-5).

Strayhorn also regularly reviewed resumes from job candidates5 and


      5
        Defendants’ Exhibit 10, filed herewith, contains numerous emails from
October of 2016 to October of 2017 demonstrating Strayhorn’s involvement in
reviewing resumes of job candidates applying for warehouse or pump tech

                                         7
      Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 8 of 27




communicated with Operations Manager Patel about prospects under

consideration. (Strayhorn Depo. 153/16-24; Patel Depo. 152/10-16). Strayhorn also

had the opportunity to review job descriptions for open positions before they were

posted on various websites. (Patel Depo. 149/13-16).

                    • Training

      Strayhorn trained Pump Techs on how to build pumps. (Caudill Depo.

20/10-11; Strayhorn Depo. 125/24 - 126/4). Further, Strayhorn was part of the

team, along with Bhavesh Patel (Operations Manager) and Calle Danielson

(Applications Engineer) that created a detailed “Pump Tech Training Program” in

2017. (Strayhorn Depo. 86/2-14; 87/4-14; Patel Depo. 140/15-17). The training

document is a highly detailed sequential listing of at least eighty steps involved in

building pumps and was the result of multiple meetings by the three individuals

mentioned “over a period of time.” (Strayhorn Depo. 89/15-20; 90/9-11; 94/18/22).

      The intent was for the training document, which involves the core business

of the company, to be used by pump technicians as a guide in their assembly and



positions. (See Ex. 10, Unibloc 001818: “Please review and advise if any of the
candidates stand out;” Unibloc 001782: “Bhavesh, here are the ones I feel we
should call in to interview. From what I can see, Aaron Hayes would be a good
candidate for shipping and the others for the Tech position. Would you want me to
call and set up the interviews?”; and see Patel Decl. ¶ 15).


                                         8
      Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 9 of 27




building of pumps. (Strayhorn Depo. 90/15-19, 24 – 91/4). No formal pump tech

training program previously existed. (Strayhorn Depo. 93/23-25).

                  • Directing the work of employees

      The resume used by Strayhorn in November of 2017 when he was seeking

other employment listed (among other things) the following regarding Strayhorn’s

work experience at Unibloc-Pump: “lead daily operations of production staff and

warehouse/provide training to new employees”; “lead in OSHA compliance”;

“Certified forklift trainer” (Ex. 9; Johnson Depo. 14/5-8; 15/5-8; 16/4-7; 17/2-11;

23/20-24). Post-promotion, the title “Production Supervisor” appeared next to

Strayhorn’s name in emails sent from his company email address. (Ex. 19;

Strayhorn Depo. 98/6-10).

      Brian Whitley, a pump tech from July, 2016 until late March, 2019, was

interviewed and trained by Strayhorn; and understood that Strayhorn supervised

the warehouse and production areas. (Whitley Depo. 5/23 – 6/2; 8/6-11; 23/19-23;

32/17-20; 37/14-19). Whitley understood that he reported to Strayhorn and

Strayhorn was the person to whom Whitley directed requests or concerns about

time off or vacation. (Whitley Depo. 37/21 - 38/1).

      Robert Green, a “warehouse associate” interviewed by Strayhorn,

overlapped Strayhorn’s employment at Unibloc-Pump for three months. (Green


                                        9
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 10 of 27




Depo. 9/16-18; 13/12-14; 20/8-11; 21/9-12). Strayhorn was introduced to Green as

the production and warehouse supervisor; and Green likewise understood that

Strayhorn had supervisory responsibility over those areas and that he reported to

Strayhorn. (Green Depo. 31/16 – 32/1).

      Jason White began his employment at Unibloc-Pump in March, 2017

working in the warehouse; and he moved into the production area as a pump tech

in February, 2018. (White Depo. 8/9-11; 18/11-13). White understood that

Strayhorn had responsibility and oversight for the warehouse and production areas

and he went to Strayhorn with questions or requests about his schedule; and with

requests about vacation time and time off. (White Depo. 38/13 - 39/6).

                 • Planning and apportioning work

      Work assignments to pump techs were controlled by a Production Schedule

that was maintained on the company’s server. (Caudill Depo. 17/16-19). The

Production Schedule provides “a basic outline of what all we had to build in the

back” and helped Strayhorn with his supervisory responsibilities over the Pump

Techs. (Strayhorn Depo. 122/6-11). Strayhorn regularly met with Patel regarding

the production schedule and they discussed “what was coming down the pipe.”

(Strayhorn Depo. 247/24 – 248/4). The pump technicians supervised by Strayhorn

were not present in those meetings. (Strayhorn Depo. 248/16-18).


                                       10
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 11 of 27




      Strayhorn used his company laptop/tablet device to access the Production

Schedule and “change the status of a build;” and to edit information in the

Production Schedule. (Strayhorn Depo. 121/6-9; 122/13-16). Strayhorn was the

only employee in the production area to use a laptop and none of the Pump

Technicians supervised by Strayhorn had the ability to edit information in the

Production Schedule. (Caudill Depo. 45/8-11; Strayhorn Depo. 123/7-12).

Strayhorn possessed “edit” authority to make the assignment of pump builds at his

discretion, even “against [Patel’s] recommendation.“ (Strayhorn Depo. 125/13-23).

      As far as Brad Caudill, the Quality Engineer (who was familiar with the

Production Schedule) was concerned, Strayhorn “had always been involved” in the

assignment of work to pump techs. (Caudill Depo. 17/13-14; 21/16-18). Caudill

was aware that Strayhorn “assigned certain pump technicians to do certain jobs

based on their skill set” and that Strayhorn “could edit the entire schedule if he

wanted.” (Caudill Depo. 44/25 - 45/1-3).

      An email exchange between Strayhorn and Patel demonstrates that Patel

withdrew from involvement in making initial assignments in the Production Schedule

and handed this over to Strayhorn. (Ex. 12; Patel Depo. 188/11-14; 189/7-22). In the

exchange, Strayhorn says “it’s time for me to get this operating as a production

department should.” (Ex. 12).


                                         11
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 12 of 27




      Additionally, Department supervisors “sign off” on hours worked

submissions turned in by hourly employees. (Schiller Depo. 32/1-4). Strayhorn

reviewed and approved the hours submitted by the pump techs he supervised,

reviewed overtime; and both the pump tech and Strayhorn would sign off on the

form. (Schiller Depo. 40/20-25).

                   • Appraising employees’ productivity and efficiency for the
                     purpose of recommending promotions or other changes
                     in status.

      Strayhorn provided Patel with input regarding how his pump techs were

performing throughout the course of a year. (Patel Depo. 143/24 – 143/1). Strayhorn

was also involved in the routine three-month evaluations of newly hired pump techs.

(Patel Depo. 196/8-16). “Adam, myself, and the candidate would review how they

are doing.” (Patel Depo. 196/15-16). Jason White recalls meeting with Strayhorn

and Patel for his three-month evaluation. (White Depo. 19/20-24; 34/12-22).

      Strayhorn recommended raises as he felt appropriate for the pump techs he

supervised. (Strayhorn Depo. 127/6-24; 253/5-7). Strayhorn recommended for

Andre Hayes to be moved “up front.” (Strayhorn Depo. 250/8-9). Strayhorn’s

suggestions, recommendations, and input were “very important” to Patel. (Patel Depo.

197/4-8).




                                        12
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 13 of 27




                    • Handling employee complaints, grievances, and discipline

      While employed as Production Supervisor, Strayhorn regularly disciplined

employees and warned them about unacceptable behavior at work. Strayhorn

acknowledges his authority to discipline pump technicians he supervised.

(Strayhorn Depo. 253/23-25). Records show that from June, 2016 through July,

2017, Strayhorn signed and issued multiple “Employee Warning” Reports to various

Pump Technicians for violations of company policies and/or conduct issues -- Exhibit

13 filed herewith contains 8 of these. Strayhorn has “written up people” in Patel’s

absence. (Patel Depo. 156/22-25). The purpose of an Employee Warning Report is

to “make an employee aware of an issue.” (Strayhorn Depo. 62/7-10).

      On October 9, 2017, Strayhorn signed the “Separation Notice” submitted to

the State of Georgia Department of Labor in connection with the termination of

Cartier Teamer, a shipping employee in the warehouse who was let go due to his

“poor performance and lack of motivation.” (Ex. 14; Strayhorn Depo. 84/3-7).

Strayhorn signed as Authorized Agent for Unibloc-Pump and presented the form to

Teamer. (Strayhorn Depo. 83/20 – 84/7, 14-15).

      Strayhorn also executed, on Unibloc-Pump’s behalf, “Forklift Operator

Certification” forms for warehouse employees Cartier Teamer and Steven

Goodlow, the purpose of which was to certify the instruction, evaluation, and


                                         13
        Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 14 of 27




competency of these employees to drive a forklift. (Ex. 15; Strayhorn Depo. 72/3-

5, 12-14; 83/10-14). Strayhorn served as the “Trainer/Evaluator” and made the

certifications and signed the document on behalf of Unibloc-Pump. (Strayhorn

Depo. 72/15-21; 83/15-19). Had there been a need for improvement, that would

have been Strayhorn‘s determination to make. (Strayhorn Depo. 73/5-8).

                       • Providing for the safety and security of employees or
                       property

        Strayhorn “covered” safety in the plant. “That was his department.” (Caudill

Depo. 35/3-7, 11; Ex. 9, Strayhorn Resume). In the Fall of 2017, Strayhorn reached

out, on Unibloc-Pump’s behalf, to the Georgia Tech OSHA Consultation Program

“so that the company could be OSHA compliant.” (Strayhorn Depo. 96/16-21;

97/11-12; 99/15-19; Ex.19, Email chain). Strayhorn was Unibloc-Pump’s point

person for this project, which culminated in an inspection on December 4, 2017.

(Strayhorn Depo. 100/9-11; 102/17-19). All of Adam’s communications with

individuals from Georgia Tech were on Unibloc-Pump’s behalf. (Patel Decl. ¶

20).6

        Brad Caudill has been employed at Unibloc-Pump as the Quality Engineer

since July, 2016. (Caudill Depo. 7/3-4). Caudill’s job involved keeping up with

        6
            See also Exhibits 20, 21, 22, and 23 filed herewith.


                                            14
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 15 of 27




compliance records, preparing for audits from third parties, certifying conformity,

doing inspections, and generating material test reports. (Caudill Depo. 7/25 – 8/4).

Strayhorn would “take care of” safety issues that affected the production area

where the pump technicians worked. (Caudill Depo. 15/7-18).7 Though Strayhorn

might discuss such matters with Caudill or receive Caudill’s feedback, “it was

ultimately [Strayhorn’s] decision.” (Caudill Depo. 15/21-24).

      In light of the foregoing evidence relating to Plaintiff’s job as Production

Supervisor, there can be no genuine dispute that he consistently performed

numerous and significant management activities as contemplated by 29 C.F.R. §

541.102.

                   (2) Primary Duty

      It is likewise clear that Strayhorn’s “primary duty” was the management of a

“customarily recognized department or subdivision.” First, the production and

warehouse areas are clearly operational units within Unibloc-Pump. “The phrase

‘a customarily recognized department or subdivision’ is intended to distinguish

between a mere collection of employees assigned from time to time to a specific

job or series of jobs and a unit with permanent status and function.” 29 C.F.R. §
      7
       For example, Strayhorn recognized the lack of eyewash stations to be an
OSHA compliance concern, so Strayhorn “would buy the eyewash stations, put
them where they needed to be, and the issue was remedied.” (Caudill Depo. 15/15-
20).

                                        15
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 16 of 27




541.103(a). There can be no reasonable dispute that the group(s) supervised by

Strayhorn is/are customarily recognized department(s).8

      Likewise, there can be no reasonable dispute about the fact that Strayhorn’s

“primary duty” during the time frame in issue was management of the production

area and warehouse. Most notably, the resume used by Strayhorn in November of

2017 when he was seeking other employment listed (among other things) the

following regarding Strayhorn’s work experience at Unibloc-Pump: “lead daily

operations of production staff and warehouse.” (Ex. 9; Johnson Depo. 14/5-8;

15/5-8; 16/4-7; 17/2-11; 23/20-24).

      Moreover, Accounting Manager Schiller understood Strayhorn’s main job

duty after he was promoted was “to supervise the pump techs and the shipping

department.” (Schiller Depo. 42/10-13). Likewise, Quality Engineer Brad Caudill,

when asked what he observed as Strayhorn’s primary job duty, testified “he was in

charge of production. He was in charge of the pump technicians and what kinds of

jobs they would do. . .he oversaw the production area and the warehouse.” (Caudill

Depo. 7/3-4; 30/3-8). This testimony is in harmony with the testimony of pump

      8
        The pump technicians, who build the pumps sold by the company, “are
their own department.” (Schiller Depo. 22/13-14). An organizational chart from
the Spring/Summer of 2016 shows Strayhorn as the lead over the “Warehouse” and
pump techs; and Strayhorn himself refers to the “production department.” (Ex. 12;
Ex. 24; Patel Decl. ¶ 26; Strayhorn Depo. 138/2-5).

                                       16
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 17 of 27




techs and warehouse employees supervised by Strayhorn. (See Whitley Depo. 5/23

– 6/2; 8/6-11; 23/19-23; 32/17-20; 37/14-19; Green Depo. 31/16 – 32/1; and White

Depo. 38/13-20).

      29 C.F.R. § 541.700(a) lists four factors “to consider” but not be “limited”

by when determining an employee’s “primary duty.” Looking at the evidence in

light of these factors reveals the following:

                    • Relative importance of exempt duties as compared to other
                     types of duties

      As Production Supervisor, Strayhorn supervised at least 14 employees

between 2016 and 2017. (Patel Decl. ¶ 9). The most important aspect of his job

was to lead, supervise, and manage the pump technicians and warehouse

employees; and Strayhorn was responsible for production output. His supervision

and handling of pump technicians, in particular, was essential to the proper

functioning and day to day operation of the company. (Patel Decl. ¶ 9).

      Strayhorn’s managerial responsibilities did not cease when he was engaged

in pump building or manual tasks. As Production Supervisor, Strayhorn was

expected to carry out his management duties simultaneously with any non-

management duties he performed; and he remained at all times responsible for his

group’s timely output and adherence to the Production Schedule. Strayhorn was

never told or directed to build pumps himself during any defined time period.

                                         17
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 18 of 27




When he did build pumps, this occurred when Strayhorn chose to do so. (Patel

Decl. ¶ 10).

      Thus, Strayhorn’s management duties were critical to the operation of the

production area and warehouse. The Operations Manager, Patel, relied on him to

ensure that his group was producing quality pumps and keeping up with the pace

of production. This factor weighs in favor of classifying Plaintiff as exempt. See

Sappington v. Style-Line Furniture, 2007 WL 3355838, at *7 (N.D. Miss. Nov. 8,

2007) (finding line supervisors exempt because they oversaw quality and

timeliness of production and upper management looked to them to have their lines

produce the product on schedule).9

                   • Amount of time spent performing exempt work

      While the amount of time spent performing exempt work can be a useful

guide in determining whether exempt work is the primary duty of an employee, it

is not dispositive of the primary duty issue. See 29 C.F.R. § 541.700(b). There is

no requirement that exempt employees spend more than 50 percent of their time
      9
          See also Langston v. Lookout Mountain Cmty. Servs., 2017 WL 6612866,
at *11 (N.D. Ga. Oct. 11, 2017), report and recommendation adopted, 2017 WL
6619236 (N.D. Ga. Nov. 13, 2017) (Summary Judgment for employer even though
plaintiff, “house manager” at a residence operated for disabled individuals,
performed much of the same work as the employees she supervised where “the
management activities she performed were essential to the proper functioning of
Flintstone House. [Plaintiff’s supervisor] relied on Ms. Langston to manage the
employees and activities at the Flintstone House.”).

                                        18
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 19 of 27




performing exempt work. “Employees who do not spend more than 50 percent of

their time performing exempt duties may nonetheless meet the primary duty

requirement if the other factors support such a conclusion.” 29 C.F.R. §

541.700(b).

      Thus, “[c]ourts have found FLSA's executive exemption to apply even to

employees who spent the vast majority of their time performing non-exempt

work.” Langston, supra, 2017 WL 6612866, at *11.10 This is because courts

recognize that the employee’s primary duty is what he does that is of principal

value to the employer. See, e.g., Jackson v. Advance Auto Parts, Inc., 362

F.Supp.2d 1323, 1334 (N.D. Ga. 2005).11


      10
          Langston cited Dipasquale v. Docutek Imaging Solutions, Inc., 2010 WL
4703752, at *6 (S.D. Fla. Nov. 12, 2010) (applying the executive exemption to a
service manager who testified that he spent only ten to twenty percent of his time
performing exempt duties); Debrecht v. Osceola Cty., 243 F. Supp. 2d 1364, 1370
n.11, 1370-72 (M.D. Fla. 2003) (finding that the primary duty of battalion chiefs in
an emergency services department was still management even though they spent
eighty-five percent of their time performing nonexempt tasks).
       11
          See also Jones v. Virginia Oil Co., 69 Fed. Appx. 633 (4th Cir. 2003)
(holding manager of combination fast food and convenience store was properly
classified as exempt despite allegations that he spent 75%-80% of his time
performing non-exempt work); Baldwin v. Trailer Inns, Inc., 266 F.3d 1104, 1113-
16 (9th Cir. 2001) (finding manager of recreational park exempt despite the claim
that he spent 90% of his time performing non-exempt tasks); and Kastor v. Sam’s
Wholesale Club, 131 F. Supp. 2d 862, 866-67 (N.D.Tex. 2001) (entering summary
judgment against manager of bakery who claimed he spent 90% of his time
performing non-managerial tasks).


                                       19
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 20 of 27




      Because Strayhorn’s duties involved, in part, building pumps and other

potentially non-exempt work (Ex. 6, Job Description, p. 2), it is appropriate to note

that the DOL regulations provide that an employee may perform both exempt and

non-exempt work concurrently without losing exempt status:

      Concurrent performance of exempt and nonexempt work does not
      disqualify an employee from the executive exemption if the
      requirements of § 541.100 are otherwise met. Whether an employee
      meets the requirements of § 541.100 when the employee performs
      concurrent duties is determined on a case-by-case basis and based on
      the factors set forth in § 541.700. Generally, exempt executives make
      the decision regarding when to perform nonexempt duties and remain
      responsible for the success or failure of business operations under
      their management while performing the nonexempt work. In contrast,
      the nonexempt employee generally is directed by a supervisor to
      perform the exempt work or performs the exempt work for defined
      time periods. . .

29 C.F.R. § 541.106(a).

      District Courts in Georgia have recognized that “the DOL has included

analysis of ‘Concurrent Duties’ to address the special circumstances of working

supervisors.” Langston, supra, 2017 WL 6612866, at *12, citing Jackson v. Jean

Coutu Group (PJC) USA, Inc., 2007 WL 1850710, at *4 (S.D. Ga. June 26,

2007).12


       In Langston, the plaintiff was found to be exempt where “[t]he record
      12


shows that if plaintiff performed nonexempt work, it was generally her decision

                                        20
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 21 of 27




      Likewise, in the case at bar, Strayhorn simultaneously continued to oversee

pump techs even while engaged in non-exempt tasks and he remained responsible

for his group’s output. (Patel Dec. ¶ 10). Strayhorn’s resume in November of 2017

indicated that his experience at Unibloc-Pump involved “lead[ing] daily operations

of production staff and warehouse.” (Ex. 9). Strayhorn was never told or directed

to build pumps himself during any defined time period and when he did build

pumps, this occurred when Strayhorn chose to do so. (Patel Dec. ¶ 10). The

concurrent nature of Plaintiff’s exempt and non-exempt duties do not disqualify

him from exempt status and he is properly treated as exempt. Langston, supra;

Jackson, supra.

                   • Relative freedom from direct supervision

      The management duties executed by Strayhorn and the manner in which he

exercised them indicate that he was relatively free from direct supervision.

Moreover, the record has no evidence that Operations Manager Patel or anyone

else provided Strayhorn with any detailed instructions regarding how to do his job.


regarding when to do so. Moreover, even if plaintiff performed nonexempt work,
she was still responsible for the successful operation of Flintstone House.” 2017
WL 6612866, at *12. See also Jackson v. Advance Auto Parts, Inc., 362 F. Supp.
2d 1323, 1334-35 (N.D. Ga. 2005) (finding exempt assistant managers who
claimed that they spent ninety percent of their time performing manual tasks
because they simultaneously continued to oversee subordinates and ensured store
operations).

                                        21
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 22 of 27




This factor favors Plaintiff’s status as exempt. See Langston, supra, 2017 WL

6612866, at *12.

                   • Relationship between the employee's salary and the wages
                   paid to other employees for the kind of nonexempt work
                   performed by the employee.

      When he began his employment at Unibloc-Pump in 2014 as a pump

builder, Strayhorn was an hourly-paid employee earning $15 per hour. (Ex. 1;

Strayhorn Depo. 170/23 – 171/6). As of June, 2015, he was earning $19 per hour.

(Ex. 1, p. 2; Strayhorn Depo. 171/22 – 172/5). After becoming Production

Supervisor in late February, 2016, Strayhorn began earning an annual base salary

of $45,000. (Ex. 1, p. 2; Strayhorn Depo. 172/6-8). Strayhorn’s base salary was

quickly raised to $50,000 as of April, 2016; then to $58,000 as of January, 2017;

and to $60,000 as of April, 2017. (Ex. 1, pp. 1-2).

      In 2016, the year he became a salaried employee (which occurred in late

February), Strayhorn’s adjusted gross pay was over $56,000. (Ex. 3, Unibloc-

000147). His adjusted gross pay in 2017 was over $73,000. (Ex. 3, Unibloc-

000148).

      By contrast, during the years when Adam was the Production Supervisor,

pump technicians were generally paid between $15 per hour and $20 per hour.

(Patel Decl. ¶ 7). $15 per hour would yield $32,000 annually and $20 per hour


                                        22
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 23 of 27




would yield $41,600. These numbers are far less than the $50,000 salary

Strayhorn was earning after one month as Production supervisor - without even

considering the adjusted gross income amounts Strayhorn earned while salaried.

This factor weighs towards a finding that Plaintiff was exempt. See Langston,

supra, at *12 (“Ms. Langston earned $26,000 per year. The Instructors [plaintiff

supervised] (save Ms. Poss) earned $18,000 per year. This factor also favors

plaintiff's status as an exempt executive.”)

      C.     Plaintiff Customarily and Regularly Directed Two or More
             Employees

      At all times when Strayhorn was the Production Supervisor, he supervised

two or more employees, including pump technicians and warehouse employees.13

      D.     Plaintiff’s Recommendations Regarding Hiring, Firing,
             Advancement and/or Change of Status Were Given Particular
             Weight

      As Production Supervisor, Strayhorn routinely participated in interviews of

prospective employees and Pump Techs were not hired without his input.

(Strayhorn Depo. 152/21-24; 153/6-9; 253/11-13; 256/2-5). Strayhorn also

regularly reviewed resumes from job candidates and communicated with
      13
        The following employees were pump technicians and/or warehouse
employees in 2016 and/or 2017 and were supervised by Strayhorn: Brandon Cass,
Steven Goodlow, Andrae Hayes, Stuart Jones, Patrick Heffernan, Wade Morris,
Bradley Pearson, Nathan Pearson, George Stevenson, Linwood Taylor, Cartier
Teamer, Jason White, and Brian Whitley. (Patel Declaration ¶ 8).

                                         23
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 24 of 27




Operations Manager Patel about prospects under consideration. (Ex. 10; Strayhorn

Depo. 153/16-24; Patel Depo. 152/10-16). Strayhorn recommended raises as he felt

appropriate for the pump techs he supervised (Strayhorn Depo. 127/6-24; 253/5-7)

and provided Patel with input regarding how his pump techs were performing

throughout the course of a year (Patel Depo. 143/24 – 143/1; 196/8-16; White Depo.

19/20-24). Strayhorn’s suggestions, recommendations, and input were “critical” to

Patel. (Patel Depo. 197/4-8). Terminations of pump techs did not occur without

Strayhorn’s input. (Patel Depo. 158/1-3). Given the evidence of record, it is clear

that Plaintiff’s Production Supervisor role involved substantial input into hiring,

firing, advancement, and/or status changes with regard to other employees; and

that his input was given particular weight. See Langston, supra, 2017 WL

6612866, at *14 (N.D. Ga. Oct. 11, 2017).14

      II.    There is No Basis for Holding Harry Soderstrom Personally Liable
             for Plaintiff’s Claims.
      Plaintiff seeks to hold Harry Soderstrom liable for his FLSA claim, however,

an individual cannot be liable for violating the overtime provision of the FLSA

unless he is an “employer” within the meaning of the FLSA. See 29 U.S.C. §

      14
        Exempt status supported by evidence that “with regard to hiring, the record
shows that plaintiff scheduled interviews with prospective employees. She
interviewed them and then made recommendations to her managers about whom to
hire. LMCS in turn relied upon recommendations. Thus, Ms. Langston's
recommendations were given particular weight.”

                                         24
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 25 of 27




207(a)(l); Alvarez Perez v. Sanford-Orlando Kennel Club, Inc., 515 F.3d 1150,

1160 (11th Cir. 2008). To qualify as an “employer,” a corporate officer or owner

“must either be involved in the day-today operation or have some direct

responsibility for the supervision of the employee.” Id. Here, the record is devoid

of any evidence that Soderstom either (1) exercised substantial control related to

Unibloc-Pump’s FLSA obligations or (2) was directly responsible for supervising

the Plaintiffs’ day-to-day activities. See Defendants’ Statement of Material Facts,

¶¶ 139-149. Therefore, Defendant Soderstrom should be dismissed for this

additional reason.

                                  CONCLUSION

      For the foregoing reasons, Defendants are entitled to summary judgment.

             This 25th day of April, 2019.

                                       /s/ Christopher G. Moorman
                                       Christopher G. Moorman
                                       Georgia Bar No. 521490

                                       Attorney for Defendants

MOORMAN PIESCHEL LLC
One Midtown Plaza
1360 Peachtree Street, NE
Suite 1205
Atlanta, GA 30309
(404) 898-1242
cgm@moormanpieschel.com


                                        25
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 26 of 27




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ADAM STRAYHORN,                )
                               )
     Plaintiff,                )
                               )
     v.                        )               Civil Action
                               )               File No. 1:18-CV-01391-WMR
UNIBLOC-PUMP, INC., a Georgia  )
Corporation, HARRY SODERSTROM, )
and BHAVESH PATEL,             )
                               )
     Defendants.               )

                           CERTIFICATE OF SERVICE

      This is to certify that I have electronically filed MEMORANDUM IN

SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT with

the Clerk of Court using the CM/ECF system, which will send notification of such

filing to the following:

                              E. Linwood Gunn, IV
                           Roach, Caudell, & Gunn, LLP
                              111 West Main Street
                                  P.O. Box 677
                             Canton, GA 30114-0677

      This 25th day of April, 2019.

                                           MOORMAN PIESCHEL, LLC

                                           /s/ Christopher G. Moorman
                                           Christopher G. Moorman
     Case 1:18-cv-01391-WMR Document 48-4 Filed 04/25/19 Page 27 of 27




                                        Georgia Bar No. 521490
                                        Attorney for Defendants
One Midtown Plaza
Suite 1205
1360 Peachtree Street, N.E.
Atlanta, Georgia 30309
(404) 898-1243
cgm@moormanpieschel.com
